Citation Nr: 0947643	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  08-37 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to August 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the San Diego, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which increased the Veteran's service-connected 
PTSD to 50 percent disabling, effective November 2007.  

In October 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Laws Judge.  A copy of the 
transcript is of record.  During the hearing, the veteran 
waived initial RO consideration of the new evidence submitted 
in conjunction with the hearing.  38 C.F.R. § 20.1304(c) 
(2009).  

The Board observes that the RO has not yet dealt with the 
issue of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  As it appears to have been raised by 
the record, the Board is remanding it for further development 
consistent with the United States Court of Appeals for 
Veterans Claims (Court) decision in Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  In Rice, the Court held that if the 
claimant or the record reasonably raises the question of 
whether the Veteran is unemployable due to the disability for 
which an increased rating is sought, then part and parcel to 
that claim for an increased rating is whether a TDIU as a 
result of that disability is warranted. 

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  The competent and probative medical evidence of record 
demonstrates that the Veteran's PTSD is characterized by 
sleep impairment, depressed mood, recurring nightmares, 
anger, hypervigilance, isolative behavior, nightmares, 
irritability, flashbacks, intrusive thoughts, and difficulty 
in social and occupational functioning.  Evidence of 
obsessional rituals, illogical speech, spatial 
disorientation, or neglect of personal appearance and hygiene 
is not present.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision  

During the October 2009 hearing, the Veteran reported 
symptoms of depression, anger, lack of motivation, isolative 
behavior, irritability, sleeplessness, recurring nightmares, 
memory impairment, and difficulty with social and 
occupational relationships.  He contends that his service-
connected PTSD is worse than the current evaluation 
contemplates.  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2009); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is noted 
that in Hart v. Mansfield, 21 Vet. App. 505 (2007), the 
United States Court of Appeals for Veterans Claims (Court) 
held that staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  

Throughout the rating period on appeal, the Veteran's PTSD 
has been rated as 50 percent disabling pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2009).  That code section 
evaluates PTSD under the general rating formula for mental 
disorders.  Such general rating formula provides a 50 percent 
rating where the evidence demonstrates occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

In order to be entitled to the next-higher 70 percent 
evaluation, the evidence must show occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

The Global Assessment Functioning (GAF) scale reflects the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994).  A 
GAF score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as indicating 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  See Carpenter 
v. Brown, 8 Vet. App. 240, 242-244 (1995).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2009).  

After reviewing the evidence of record, the Board finds no 
support for an evaluation in excess of 50 percent for the 
Veteran's service-connected PTSD.  The evidence of record 
does not demonstrate any obsessional rituals or impaired 
impulse control.  To the contrary, the Veteran did not report 
any manic symptoms or psychosis at the January 2008 QTC 
Medical Services (QTC) examination, and the VA examiner noted 
no obsessive or ritualistic behavior at the January 2009 VA 
examination.  The January 2009 VA examiner also reported 
impulse control as being fair.  No inappropriate behavior was 
observed at the January 2008 and January 2009 examinations, 
and the January 2008 examiner expressly noted the absence of 
hostility and aggression.  Moreover, while the Veteran 
reported memory problems at the October 2009 Board hearing, 
the overall evidence of record does not establish a deficit 
in his thought process, as previously discussed.  

The record also shows that the Veteran has normal oral 
communication.  His speech was within normal range with no 
pressured speech at the January 2008 QTC examination.  In 
addition and more recently, the January 2009 VA examiner 
described the Veteran's speech of normal rate and tone.  

There is also no evidence of near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively.  Indeed the January 2008 
examiner diagnosed the Veteran with "some anxiety 
symptoms," but the objective evidence of record is void of 
the Veteran exhibiting panic attacks.  More importantly, the 
January 2008 VA examiner indicated that the Veteran has a 
history of panic attacks, but they are "better now with 
medication."  

Furthermore, the Board acknowledges consistent findings of 
depression; however, the evidence fails to demonstrate that 
such depression has affected the Veteran's ability to 
function independently, appropriately, and effectively to 
such an extent as to warrant the next-higher 70 percent 
rating under Diagnostic Code 9411.  Although both the January 
2008 and January 2009 examiners stated that the Veteran's 
thought content was somewhat circumstantial at times, and he 
focused on his depressive and PTSD symptoms, both examiners 
agreed that his form of thought was linear and goal-directed.  

The competent evidence also fails to show spatial 
disorientation or neglect of personal appearance and hygiene.  
The January 2008 VA examination report noted that the Veteran 
was oriented times four (person, place, time, and situation).  
His manner of dress was reported as being casually dressed.  
Similarly, the Veteran's hygiene was good at the January 2009 
VA examination.  On the other hand, the Board points out that 
the Veteran's wife has stated that the Veteran does not get 
out of the bed on time in the mornings to be ready for work.  
She further added that he does not shave or bathe on a 
regular basis and at times, she has to suggest a bath to him.  
See the July 2008 wife's personal statement.  These same 
contentions were also raised by the Veteran at the October 
2009 personal hearing.  Although the Board sympathizes with 
the Veteran's lack of motivation to maintain personal 
hygiene, the objective medical evidence of record describes 
the Veteran has having good attire and grooming, maintaining 
his personal hygiene, and performing his activities of daily 
living.  

The Veteran has had some suicidal thoughts as indicated in 
the January 2009 VA examination report.  This, however, 
appears to have been only an isolated manifestation of such 
symptomatology, as on each other occasion when the Veteran 
admitted to having suicidal ideation, he denied having a 
current plan or intent.  Specifically at the January 2008 QTC 
examination, he reported not having any suicidal thoughts and 
at the October 2009 hearing, he explained that he does not 
have suicidal ideations because of religious reasons.  
Therefore, the evidence does not sufficiently demonstrate a 
disability picture commensurate with the next-higher 70 
percent evaluation for any portion of the rating period on 
appeal.  

Despite restricted social and interpersonal relationships, 
the Veteran has the ability to establish and maintain 
effective relationships, as is demonstrated by his marriage 
to his wife for approximately forty-two years and his 
relationship with his six children, which was described by 
him as "good" during the January 2009 VA examination.  He 
further added that he and his wife socialize with three other 
couples and they annually go on vacation with at least one of 
the couples in the group.  The Veteran admitted to the 
January 2009 VA examiner that they are all "quite close."  
On the other hand, although the Veteran admitted to working 
for a local cabinet company at the January 2009 VA 
examination, he was placed on part-time status in September 
2008 because of his PTSD and depression symptoms.  
Subsequently thereafter, he was furloughed by the company 
because of increasing mistakes made on the job as reported in 
an October 2009 statement by the managing member of the 
company.  More importantly, the January 2009 VA examiner 
concluded that the Veteran's social and occupational 
functioning due to his service-connected PTSD has caused 
reduced reliability and productivity.  The Board acknowledges 
the Veteran's assertion of having poor relationships with 
people in general, especially his previous coworkers, but the 
VA examiner's statement implies that the Veteran has 
difficulty in establishing and maintaining effective work and 
social relationships, not an inability to do so.  Thus, while 
the Veteran's ability to maintain social contacts is 
diminished, it is not of such severity to warrant a 70 
percent rating.  

The Board also recognizes the Veteran's GAF scores of 55 and 
45 at the January 2008 and January 2009 VA examinations.  The 
lower GAF score of 45 does not serve as a basis for a higher 
evaluation here because it is not consistent with the 
evidence of record.  For example, the evidence of record is 
void of any objective findings to show that the Veteran 
suffers from severe obsessional rituals, frequent 
shoplifting, or has serious impairment in social, 
occupational, or school functioning.  Therefore, the lower 
GAF score of record is not to be found very probative.  In 
contrast, the GAF score of 55 is found to be more consistent 
with the demonstrated symptomatology of record.  Such GAF 
score is indicative of moderate symptoms, but when 
considering the evidence as a whole, does not justify 
assignment of the next-higher 70 percent rating.  An 
evaluation is based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a) (2009).  

The Board is aware that the symptoms listed under the 70 
percent evaluation are essentially examples of the type and 
degree of symptoms for that evaluation, and that the Veteran 
need not demonstrate those exact symptoms to warrant a 50 
percent evaluation.  Nevertheless, the Board finds that the 
record does not show the Veteran manifested symptoms that 
equal or more nearly approximate the criteria for a 50 
percent evaluation at any time during the pendency of this 
appeal.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board has also considered whether the Veteran is entitled 
to a "staged" rating for his service-connected PTSD, as the 
Court indicated can be done in this type of case.  See Hart 
v. Mansfield, supra.  However, upon reviewing the 
longitudinal record in this case, we find that at no time 
during the rating period on appeal has the service-connected 
PTSD has been more disabling than as currently rated under 
the present decision.  

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (2009); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2009) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the Veteran or reasonably raised by the record).  

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Id. at 
115-116.  When those two elements are met, the appeal must be 
referred for consideration of the assignment of an 
extraschedular rating. Otherwise, the schedular evaluation is 
adequate, and referral is not required.  38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this case, the schedular evaluation in this case is not 
inadequate.  An evaluation in excess of that assigned is 
provided for certain manifestations of the service-connected 
disability at issue, but the medical evidence reflect that 
those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describes 
the severity and symptomatology of the Veteran's PTSD.  
Moreover, the evidence does not demonstrate other related 
factors.  The Veteran has not required frequent 
hospitalization due to his PTSD.  Moreover, marked 
interference with employment has not been shown.  In the 
absence of any additional factors, the RO's failure to 
consider or to refer this issue for consideration of an 
extraschedular rating was not prejudicial.  

The Board acknowledges the personal statements submitted by 
the Veteran's wife and the managing member of the local 
cabinet company, which describe the Veteran's symptomatology 
associated with his PTSD.  The Board finds however that the 
currently assigned 50 percent evaluation for PTSD 
appropriately reflects the Veteran's symptoms throughout the 
entire rating period on appeal, and there is no basis for a 
higher rating.  The objective evidence of record does not 
support the reportedly increased symptoms attributable to the 
Veteran's PTSD.  Rather, the objective evidence demonstrates 
that the Veteran's impairment is no more than moderate, 
thereby rendering the statements to little or no probative 
value.  As the competent and credible medical evidence 
preponderates against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The appeal is 
denied.  



II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In this case, the RO sent a letter to the Veteran in November 
2007 with the VCAA notice requirements for his increased 
rating claim.  In the letter, the Veteran was informed that 
the evidence necessary to substantiate the claim for 
increased evaluations would be evidence showing that his 
disability was worse than the current evaluation 
contemplates.  The letter also informed the Veteran that he 
must provide medical or lay evidence demonstrating a 
worsening of his disability and the impact on his employment 
and daily life, which can also be substantiated by sending 
statements from other individuals who are able to describe in 
what manner the disabilities have become worse.  It also 
informed him that on his behalf, VA would make reasonable 
efforts to obtain records that were not held by a federal 
agency, such as records from private doctors and hospitals.  
The letters stated that he would need to give VA enough 
information about the records so that it could obtain them 
for him.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the Veteran in proceeding with the present 
decision.  Since the claim is being denied, any such 
effective date question is moot.  The Veteran has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the Veteran's service 
treatment records, VA outpatient treatment records from May 
2004 to September 2007, and private medical records dated 
April 1997 to May 2004.  The Veteran was also provided VA 
examinations in connection with his increased rating claim, 
which are found to be adequate for rating purposes.  The 
examiners reviewed the Veteran's medical history, recorded 
pertinent examination findings, and provided conclusions with 
supportive rationale.  The Board finds that the VA 
examination reports are probative.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328.  


ORDER

Entitlement to an increased evaluation for posttraumatic 
stress disorder, currently evaluated as 50 percent disabling, 
is denied.  




REMAND

In Rice, the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the 
record.  Upon review of the record, the Board notes that the 
Veteran filed a formal claim for TDIU in September 2008.  On 
the application, the Veteran indicated that he was currently 
working part-time.  As such, in an October 2008 letter, the 
RO informed the Veteran that no further action could be taken 
on his claim until he was no longer employed.  At the October 
2009 hearing, the Veteran stated that he was no longer 
employed due to his service-connected PTSD symptoms.  
Furthermore, the managing member of his former place of 
employment asserts in an October 2009 letter that he is not 
being suitable for employment due to his deteriorating 
emotional and physical health.  As such, the issue of 
entitlement to TDIU is raised by the record.  Hence, the 
issue is properly before the Board.  A review of the record 
shows that further development is needed to properly 
adjudicate the TDIU claim.  

The law provides that a TDIU may be granted upon a showing 
that the Veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2009).  Consideration may be given to a Veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his or her age or the 
impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19 (2009).

While the Veteran has been afforded VA examinations, an 
opinion as to his unemployability and the effect of his 
service-connected disabilities on his employability was not 
rendered.  The Board finds that the Veteran should be 
afforded an appropriate VA examination to determine whether 
he is unable to secure or maintain substantially gainful 
employment as a result of his service-connected disabilities.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
this matter is REMANDED for the following action:

1.  Send the Veteran additional VCAA 
notice as to the issue of entitlement to 
a TDIU.  All notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159 (2009), must be fully met.  

2.  Schedule a VA medical examination for 
an opinion regarding whether it is at 
least as likely as not ( 50 percent or 
greater likelihood) that the Veteran's 
service-connected disabilities, in and of 
themselves, prevent him from securing or 
maintaining substantially gainful 
employment.  A full rationale for all 
opinions and conclusions should be 
provided and a resort to speculation 
should be avoided.  The examination 
report must indicate whether pertinent 
records in the claims file were reviewed 
in conjunction with the examination.

3.  Thereafter, adjudicate the issue of 
entitlement to a TDIU.  If the benefit 
sought on appeal is not granted, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period within which to 
respond thereto.  If the claim remains 
denied, the Veteran and his 
representative should be provided an 
appropriate Supplemental Statement of the 
Case (SSOC), and afforded the opportunity 
to respond.  The matter should then be 
returned to the Board, if in order, for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


